PER CURIAM.
Jimmy Wiley has appealed from the sentence imposed after his plea of nolo conten-dere to sale of cocaine. We reverse and remand for resentencing.
Wiley was 17 years old at the time of the commission of this offense, and alleges that the trial court erroneously sentenced him as an adult without making the findings required by section 39.111(7)(c), Florida Statutes (1989). The state concedes error. The sentence herein is therefore reversed, and the case remanded for resen-tencing. On remand, the trial court shall consider each of the criteria listed in section 39.111(7)(c), and reduce the decision to writing with specific findings of fact and reasons for imposing an adult sanction, in accordance with section 39.111(7)(d). See Martin v. State, 547 So.2d 998 (Fla. 1st DCA 1989).
JOANOS, C.J., and WIGGINTON and NIMMONS, JJ., concur.